COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-17-00046-CR
                             NO. 02-17-00047-CR


JOSHUA ERIC TOWNLEY                                                    APPELLANT

                                       V.

THE STATE OF TEXAS                                                           STATE


                                    ----------

          FROM THE 43RD DISTRICT COURT OF PARKER COUNTY
               TRIAL COURT NOS. CR16-0114, CR16-0115

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Joshua Eric Townley timely filed a motion for new trial and a

notice of appeal from two judgments convicting him of sexual assault of a child.

See Tex. R. App. P. 21.4(a), 26.2(a)(2).         The trial court subsequently timely

granted Townley’s motion for new trial.      See Tex. R. App. P. 21.8(a).       The

granting of a motion for new trial restores the case to its position before the

      1
      See Tex. R. App. P. 47.4.
former trial. See Tex. R. App. P. 21.9(b). Accordingly, on our own motion, we

dismiss these appeals as moot.

                                               PER CURIAM

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 9, 2017




                                     2